Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election without traverse of claims Group I, claims 1-11, 34 and 35, in the reply filed on June 1, 2021 is acknowledged.  

Response to Amendment
	Applicant’s Amendment filed December 22, 2020 has been fully considered and entered.  Applicant’s Arguments filed December 22, 2020 were persuasive and as such, this action will be non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koos et al. (US 2013/0223788 A1 from Applicant’s Information Disclosure Statement filed March 17, 2020) in view of Williamson (US 2013/0003166 A1).
Regarding claims 1 and 34, Koos discloses a method of fabricating an optical connection (20-22 in Figs. 1 and 5) to at least one planar optical waveguide (50) integrated on a planar integrated circuit (2, 3, 4) on a substrate (10) comprising: detecting one or more positions at which one or more structures are to be formed (70 is a measuring system which inherently detects, see paragraph 0087); configuring a lithography system (72) through which the one or more structures are able to be directly written in a volume of photosensitive material using a photolithographic process without contacting the photosensitive material, the configuring including programming the 
Still regarding claims 1 and 34, Koos teaches the claimed invention except for a spatial light modulator (SLM).  Williamson et al, henceforth Williamson, discloses a SLM (104 in Figs. 1-3) for use as a programmable photolithographic mask (see paragraph 0027 which discloses a SLM used for maskless lithography, and the array of microelectromechanical actuators which make up the SLM are capable of being programmed) through which the one or more structures are able to be directly written in a volume of photosensitive material using a photolithographic process without contacting the photosensitive material.  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a SLM as disclosed by Williamson in the device of Koos for the purpose of expediting the fabrication of the optical connections.
Regarding claim 2, the proposed combination of Koos and Williamson teaches the claimed invention except for specifically stating forming a plurality of optical connections simultaneously.  However, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to form a plurality of optical connections simultaneously for the purpose of expediting the manufacturing process.

Regarding claim 5, Koos discloses the optical connection including an optical waveguide in paragraph 0065.
Regarding claim 6, Koos discloses programming the SLM based at least in part on the detected positions and includes calculating at least starting and ending locations and a dimension of the one or more optical connections that are to be printed in paragraphs 0054 and 0072.
Regarding claim 7, the proposed combination of Koos and Williamson teaches the claimed invention except for the photosensitive material including a photopolymer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the photosensitive material to include a photopolymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claims 10 and 11, the proposed combination of Koos and Williamson teaches the claimed invention except for specifically stating the detecting any obstructions.  However, one having ordinary skill in the art at the time of the claimed invention would have found it obvious to detect any obstructions or defects arising in one exposure step before proceeding to another exposure step for the purpose of minimizing any mistakes before the printing is finished and thus reducing wasted resources.  

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 10, 2021